PER CURIAM.
Appellant/defendant appeals from a summary final judgment rendered in favor of appellee/plaintiff on a cause of action for breach of a contract of ocean carriage. In addition, appellant also seeks review of an “order denying petition for rehearing in summary judgment” and an “order on plaintiff’s motion to tax costs.”
After carefully reviewing the record, including the pleadings, depositions, interrogatories and admissions, together with the affidavits on file, we are convinced that there were no genuine issues of material fact and that appellee was entitled to a judgment as a matter of law. Fla.R.Civ.P. 1.510(c); Holl v. Talcott, 191 So.2d 40 (Fla.1966).
As for the “order denying petition for rehearing on summary judgment” and the “order on plaintiff’s motion to tax costs,” no abuse of discretion has been demonstrated. Fla.R.Civ.P. 1.530(a); Holl v. Talcott, *478supra; Cohn v. Florida National Bank at Orlando, 223 So.2d 767 (Fla. 4th DCA 1969).
Accordingly, the orders appealed from are hereby affirmed.
Affirmed.